ON MOTION FOR REHEARING
JOANOS, Judge.
Upon consideration of appellant’s allegations in the petition for rehearing we agree that the portion of the deputy commissioner’s order which directed employer/carrier to pay claimant temporary total disability benefits “from January 17, 1982 up to the present date and continuously thereafter until such time as the claimant has reached maximum medical improvement” should be modified to read:
Employer/Carrier is to pay the claimant temporary total disability benefits from January 17, 1982 up to the present date and continuously thereafter until such time as the claimant has reached maximum medical improvement or is able to return to work.
See: Miami-Dade Water & Sewer Authority v. Leech, 447 So.2d 979, 981 (Fla. 1st DCA 1984). We, therefore, so modify the deputy commissioner’s order. In all other respects the petition for rehearing is denied.
MILLS and BARFIELD, JJ., concur.